UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
HOWARD L. HILL, II,                        )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       )    Civil Action No. 13-0165 (RWR)
                                           )
CHARLES E. SAMUELS, JR. et al.,            )
                                           )
                  Defendants.              )
__________________________________________)


                                     MEMORANDUM OPINION

       Pending is Defendants’ Motion to Dismiss or, Alternatively, to Transfer Venue [Doc. #

13]. Plaintiff has filed an opposition and “counterclaim for summary judgment” [Doc. # 17], and

defendants have filed a reply [Doc. # 19]. For the following reasons, the complaint will be

dismissed in part and transferred.

       Plaintiff is a prisoner who was once housed at the United States Penitentiary in

Lewisburg, Pennsylvania (“USP Lewisburg”). He sues the warden there and certain high-level

officials of the Bureau of Prisons, including Director Charles Samuels, under Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff purports to

challenge the constitutionality of BOP’s Program Statement (“PS”) 1315.07 governing the legal

activities of inmates. See www.bop.gov/policy/progstat/1315_007. He alleges that the policy as

applied to him has hindered his pursuit of a collateral challenge to his conviction in the Superior

Court of the District of Columbia. See generally Compl. at 8-13.

       Under Bivens, a plaintiff has “an implied private action for damages against federal

officers alleged to have violated [his] constitutional rights.” Corr. Servs. Corp. v. Malesko, 534



                                                 1
U.S. 61, 66 (2001). Critical to a Bivens claim is an allegation “that the defendant federal official

was personally involved in the illegal conduct.” Simpkins v. District of Columbia Gov't, 108

F.3d 366, 369 (D.C. Cir. 1997); see accord Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (explaining

that “[b]ecause vicarious liability is inapplicable to Bivens . . . suits, a plaintiff must plead that

each Government-official defendant, through the official's own individual actions, has violated

the Constitution”).

        1. The Claim Against Defendants Samuels and Watts

        Plaintiff purports to sue the District of Columbia-based defendants, Director Samuels and

National Inmate Appeals Administrator Harrell Watts, in their “individual/personal capacity”

because “they are in charge of implementing and affecting BOP Policy Statements and

Regulations on a national or nationwide level . . . .” 1 Compl. at 4, ¶ 10. This premise does not

implicate either defendant as a participant in the alleged misconduct at USP Lewisburg, and the

challenged Program Statement leaves it to “[t]he Warden [to] establish an inmate law library,

and procedures for access to legal reference materials and to legal counsel, and for preparation of

legal documents.” PS 1315.07, ¶ 1. The allegations are insufficient to hold either Samuels or

Watts personally liable under Bivens. See Ballard v. Holinka, 601 F. Supp. 2d 110, 120 (D.D.C.

2009) (“Lappin's supervisory role as the BOP's Director does not render him personally liable for

the alleged wrongful acts of the BOP's employees.”); Thomas v. U.S., 779 F. Supp. 2d 154, 157-

58 (D.D.C. 2011 ) (concluding that “the claim against Watts, predicated only on his issuance of

an adverse decision on plaintiff's administrative appeal, does not establish the requisite personal

involvement of Watts in any decisions about plaintiff's medical care” to support a Bivens claim).




1
    Plaintiff mistakenly identifies Watts as BOP’s General Counsel. Compl. Caption; Compl. at
4, ¶ 10. Judicial notice is taken of the fact that Kathleen M. Kenney is BOP’s General Counsel.
                                                    2
Hence, the motion to dismiss the complaint against Director Samuels and Administrator Watts

will be granted for failure to state a claim upon which relief can be granted.

       2. Improper Venue

       “Courts in this jurisdiction must examine challenges to . . . venue carefully to guard

against the danger that a plaintiff might manufacture venue in the District of Columbia.”

Cameron v. Thornburgh, 983 F.2d 253, 256 (D.C. Cir. 1993). Under the circumstances of this

case, venue is proper in a judicial district where “a substantial part of the events or omissions

giving rise to the claim occurred.” 28 U.S.C. § 1391(b). Since none of the alleged events

occurred in the District of Columbia, the remainder of this case will be transferred in the interest

of justice to a judicial district “where the court may exercise personal jurisdiction [over the

individuals directly responsible for the alleged misconduct], where venue is proper, and where

the events giving rise to plaintiff's claims occurred.” Ballard, 601 F. Supp. 2d at 123; see

Zakiya v. United States, 267 F. Supp. 2d 47, 59 (D.D.C. 2003) (transferring case involving

challenge to national BOP policy to the district where “actual implementation” of the policy

occurred). A separate order accompanies this Memorandum Opinion.



                                                      _________/s/_____________
                                                      RICHARD W. ROBERTS
DATE: November 20, 2013                               Chief Judge




                                                  3